Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21, 24-26 and 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “along a rail in a first one of the planes and second motor for controlling movement of the dental work device along a rail in a second plane” is indefinite. It is unclear if the rails are the same or different. Applicant should consider language such as “a first rail” and “a second rail”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koubi (US 2015/0182299) in view of Randolph (US 3,839,797).
Regarding 18-21 and 24-26, Koubi discloses an apparatus assisting in dental procedures in FIGS. 1-6, comprising: a clamp (13, a pair is shown) comprising a pair of opposing clamp beaks (shown in FIG. 1 to be on both sides of the teeth) that, in use, are adapted to secure to the crown of one of more teeth adjacent to the gingiva in an oral cavity; a body (1) coupled to a clamp (13) and configured to be received within the oral cavity above the one or more clamped teeth, the body comprising an internal housing (see figure below) a dental work device ([0016], “mobile cutting tool”) locatable in the internal housing such that the dental work device is positioned immediately above the one or more clamped teeth (when viewed from a perspective as shown in FIG. 2  the dental work device (2/3),  [0016], “mobile cutting tool” would be positioned immediately above the teeth and a clamp can be placed on the central incisors ([0058], “clamp incorporated in the splint and configured to be attached on the central incisors”. The central incisors are show to have the device positioned above.) a movement arrangement (33, “mobile carriage”) located in the internal housing and configured to adjust movement of the dental work device in a plurality of planes relative to the one or more clamped teeth ([0062]), the movement arrangement comprising a first motor for controlling movement of the dental work device along a rail ([0061], “third motor”, [0067]) so as to allow the dental work device to face different surfaces of the one or more underlying clamped teeth (23 moves along the rail 24 to expose the dental work device to a 
    PNG
    media_image1.png
    385
    749
    media_image1.png
    Greyscale

	Koubi fail(s) to teach wherein the body is detachably coupled to the secured clamp; and wherein the body is detachably coupled to bows of a clamp.
However, Randolph teaches a secured spring clamp (150) which is detachably coupled (Col 1, lines 55-67, “detachably fastened”) via bows (154) to a treatment body (100/102) via a connection mechanism (67). As shown in FIG. 5, the connection mechanism (67) is shown to connect 100/102 to 154 in a detachably manner via the nut (75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Koubi, by requiring wherein the body is detachably coupled to the secured clamp; and wherein the body is detachably to bows of a clamp as taught by Randolph, for the purpose of providing a stable connection point for a treatment body and further for .
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koubi (US 2015/0182299) in view of Randolph (US 3,839,797) in view of Enokijima (US 2014/0339392).
Regarding claims 28-29, Koubi/Randolph discloses the claimed invention substantially as claimed as set forth above.
Koubi further discloses wherein the first and second motors are electrically powered under the control of the controller ([0061]-[0062], “electric motor”).
Koubi/Randolph teaches that the actuator is a motor and is controlled by the controller but fail(s) to teach wherein the work device moves along the rails by way of a threaded rod arrangement,
However, Enokijima teaches a gear/motor/rail system in FIGS. 1-8 which has a rail with a thread to drive a motor ([0004].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Koubi/Randolph, by requiring wherein the work device moves along the rails by way of a threaded rod arrangement, as taught by Enokijima, for the purpose of performing a simple substitution of parts (i.e. one motor driving gear system for another) to yield the predictable results of controlling a dental cutting device. See MPEP 2141.
Response to Arguments
Applicant's arguments filed 14 September 2020 have been fully considered but they are not persuasive. 
On pages 5-6, applicant argues that all amendments overcome. However, such amendments are addressed above.

On page 10, applicant argues that Randolph fails to disclose “that the secured spring clamp is implemented to support a dental work device that carries out the work” and “immediately above the clamped teeth” however, Randolph was not relied on to teach such. Kobi teaches such details. 
On Page 11, applicant argues the amended limitations. Which have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/1/2021